Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 8-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A fuel cell membrane handling device comprising a first membrane storage station and a receiving station as well as a first manipulator comprising means for gripping a membrane from a free face thereof, the first manipulator being articulated so as to be capable of moving between a position for taking a membrane from the storage station and a position for placing a membrane in the receiving station, characterized in that the receiving station comprises a tray for receiving a membrane, said tray comprising at least one opening configured for receiving a portion of the first manipulator, said first manipulator being movable into a first placing position in which the first manipulator is fitting into said opening while a membrane is received on the reception tray and arranged above the gripping means.”, as recited in Claim 8 specifically:
the structural and operative relationship between the fuel cell membrane, first membrane storage station, first membrane receiving station, first manipulator, means for gripping a membrane, tray for receiving a membrane, and tray opening.  Especially as it relates to the manipulator transporting a membrane to a tray which has an opening for receiving the membrane and an opening for accommodating the gripping means while a membrane is being transferred to the tray.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Respons to Non-Final Office Action, filed 2021/11/15, with respect to the Examiner’s Rejection of Claims 8-24 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 8-24  has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20160365598 A1 has been cited by the examiner as being pertinent to the applicant’s disclosure because it teaches a PEM fuel cell transfer apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652